Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-15-00427-CV

                  CRAWFORD MEDICAL SUPPLIES, LLC, Sam Maddali,
                     Prem Swaroop Kalidindi, and Maddali Realty, LLC,
                                       Appellants

                                                v.

             HUNTLEIGH HOME MEDICAL, LTD. and Jane Elizabeth Flores,
                               Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00404
                         Honorable Michael E. Mery, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the parties’ Agreed Motion to Dispose
of Appeal is GRANTED. The trial court’s order is REVERSED, and judgment is RENDERED
granting the appellants’ motion to compel arbitration. The cause is REMANDED to the trial court
for further proceedings consistent with our opinion. It is ORDERED that costs of the appeal are
taxed against the parties who incurred them.

       SIGNED October 7, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice